Citation Nr: 1749026	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  17-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for chronic bronchitis and chronic obstructive pulmonary disease (COPD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to September 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in St. Petersburg, Florida currently retains jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. While there is evidence that the Veteran's lung disability was manifested by post-bronchodilator PFT's of FEV-1/FVC of 70 percent predicted, the competent evidence of record establishes that the contemporaneously recorded FEV-1 of 89 percent predicted most accurately reflects his level of disability.

2. The Veteran did not have maximum exercise capacity of 20 ml/kg/min or less, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, at least one episode of acute respiratory failure, or require outpatient oxygen therapy at any time during the appeal period.

3. The Veteran's service-connected disabilities do not preclude substantially gainful employment.







CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating percent for chronic bronchitis and COPD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6604 (2016).

2. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(b), 4.19

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to assist, to include the adequacy of the April 2017 examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 6600 addresses chronic bronchitis.  Under that code, a 10 percent rating requires FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  

A 30 percent rating requires FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

A 60 percent rating requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating requires FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy.

Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the result of pre-bronchodilator PFT's are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating respiratory conditions based on PFT's, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).   Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The results of November 2007 PFT's were normal.  See May 2009 Medical Treatment Record, Non-Government Facility.  The results of February 2008 PFT's were also normal with FEV-1 of 109 percent predicted and DLCO of 95 percent predicted.  See October 2008 Medical Treatment Record, Non-Government Facility.  There are no other recorded PFTs until May 2017.  

At the time of the May 2017 exam, the post-bronchodilator PFT's were FEV-1 of 89 percent predicted, FEV-1/FVC of 70 percent predicted, and DLCO of 56 percent predicted.  See May 2017 VA Examination.  There was no evidence of restrictive defect or hyperinflation.  The examiner stated that FEV-1 percent predicted most accurately reflects the Veteran's level of disability.  He commented that the overall obstructive defect was mild.  He further noted that the low DLCO was due to volume loss and no alteration of the lung parenchyma.  The Veteran denied the use of or oral parenteral corticosteroid or inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.   

The Veteran is not entitled to a compensable rating for his chronic bronchitis and COPD.  His disability was not manifested by PFT's showing FEV-1, FEV-1/FVC, or DLCO of 80 percent predicted or less.  Although the May 2017 PFT's showed FEV-1/FVC and DLCO less than 80 percent predicted, the examiner indicated that the Veteran's disability is more accurately reflected by his FEV-1 of 89 percent predicted, which the Board must use as the basis for evaluating his disability.  See 38 C.F.R. § 4.96 (d)(6).  The examiner described the COPD as mild and indicated that other health problems and age were the primary cause of the Veteran's shortness of breath.  In any event,  because FEV-1 was not 80 percent predicted or less, the Veteran is not entitled to a compensable rating based on the results of the May 2017 PFT's.  Neither is he entitled to a compensable rating on the basis of alternative criteria, as the evidence of record does not show that he had maximum exercise capacity of 20 ml/kg/min or less, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, at least one episode of acute respiratory failure, or required outpatient oxygen therapy at any time during the appeal period.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 6604 for COPD.  However, the rating criteria of Diagnostic Codes 6600 and 6604 are identical, and therefore a higher rating is not available under the latter code either.

The Board acknowledges the Veteran's reports describing the severity of his respiratory disability.  The Veteran is competent to report symptoms of his disability observable by the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the reports do not establish entitlement to a higher rating for his chronic bronchitis and COPD.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connected for bilateral hearing loss rated 20 percent disabling, noncompensable chronic bronchitis and COPD, and noncompensable status post basal cell carcinoma.  His combined rating is 20 percent.  He does not meet the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  However, he may meet the criteria for referral for extraschedular TDIU under 38 C.F.R. § 4.16(b).

The Veteran did not complete a VA 21-8940 form, but there is sufficient information in the record to adjudicate his TDIU claim.  He contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected chronic bronchitis and COPD.  He has also attributed his claim of unemployability to non-service-connected conditions, including coronary artery disease, insomnia, and memory loss.  See December 2009 Third Party Correspondence; January 2010 Medical Treatment Record, Non-Government Facility.  He completed meteorology training at a university and had a long career as a meteorologist until his retirement.  See February 2002 VA Examination; December 2007 Medical Treatment Record, Non-Government Facility.

The Board finds that the Veteran's service-connected disabilities, including their combined effects, did not render him unable to obtain or maintain gainful employment.  He was gainfully employed as a meteorologist in a variety of workplaces, and he reported having a long, successful career before voluntarily retiring.  See June 2017 CAPRI Records.  His reported inability to work appears to be attributable in significant part to non-service-connected conditions.  Even considering the combined effects of his disabilities, including increased difficulty hearing and shortness of breath, such does not preclude sedentary employment, which would appear to be consistent with his training and prior employment as a meteorologist.

The Board acknowledges that the May 2017 VA examination report states that the Veteran is precluded from working in any occupational environment due to his advanced age and chronic shortness of breath.  Age may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  The examiner's opinion does not establish that shortness of breath resulting from the Veteran's service-connected respiratory disability precludes employment, including sedentary employment.  The evidence of record does not support a finding that the Veteran is totally occupationally impaired due to a single or combination of service-connected disabilities.


ORDER

Entitlement to an initial compensable rating for chronic bronchitis and COPD is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


